UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOMCHAI SUWANPHANU,
                               Plaintiff,

                     – against –
                                                               OPINION & ORDER
THE MOUNT SINAI HEALTH SYSTEM,
                                                                  16 Civ. 2896 (ER)
INC. d/b/a ST. LUKE’S–ROOSEVELT
HOSPITAL CENTER and THE ST. LUKE’S
–ROOSEVELT HOSPITAL CENTER c/o
MOUNT SINAI HOSPITAL GROUP,
                        Defendants.


Ramos, D.J.:

         Somchai Suwanphanu worked at Mount Sinai St. Luke’s–Roosevelt Hospital transporting

patients within the hospital. He was ﬁred for allegedly falsifying hospital records when he

reported two patient transportation jobs as “Complete” despite the fact that he had not actually

completed them. Suspecting the real reason for his termination was his recent complaints about

unpaid regular and overtime wages, Suwanphanu ﬁled a lawsuit under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 206(a), 207(a), 215 and the New York Labor Law (“NYLL”)

§§ 215, 663, alleging failure to pay overtime compensation, failure to pay wages, and unlawful

retaliation for making his complaints. Amended Compl., Doc. 10.

         Although Suwanphanu makes a prima facie case that his ﬁring was in retaliation for his

complaints about unpaid wages and overtime, a review of the record evidence shows that he is

unable to oﬀer evidence suﬃcient to rebut Mount Sinai’s valid reason for his termination.

Accordingly, the Court GRANTS the hospital’s motion for partial summary judgment as to the

state and federal retaliation claims, as well as any claims arising from non-payment of overtime

wages.
I.      BACKGROUND

        Suwanphanu had worked for Mount Sinai St. Luke’s–Roosevelt Hospital as a patient

transporter for eight years by June 2015. Defs.’ Statement of Undisputed Material Facts (“Defs.’

SMF”) ¶ 1, Doc. 51. His role at the hospital was to respond to jobs assigned to him by a dispatch

system called “TeleTracking,” report to the area where a patient was awaiting pickup, and

transport the patient to the appropriate destination, ensuring that the patient was left in the care of

the appropriate medical staﬀ. Id. ¶¶ 6–7, 9–11. He worked ﬁve days per week, normally for 7.5

hours per day, from 3:00 p.m. to 11:00 p.m. Id. ¶ 2; Defs.’ SMF Ex. B ¶ 6. Like all hourly

employees, on weeks when he worked more than 40 hours, he was entitled to receive an

overtime wage. See 29 U.S.C. § 207(a). Suwanphanu was paid weekly. See, e.g., Defs.’ SMF

Ex. A (“Suwanphanu Dep.”) Ex. 20 (“May 28 Paycheck”).

        A. Suwanphanu’s Paychecks

        During a ﬁve-week period in May and June of 2015, Suwanphanu noticed errors in four

of his paychecks. As described below, the errors built upon each other. �e May 28 paycheck

paid him for 7.5 hours of sick leave that he had not taken. See May 28 Paycheck. �e June 4

paycheck failed to pay him for a day he had indeed worked. See Suwanphanu Dep. Ex. 22

(“June 4 Paycheck”). �e June 11 paycheck removed 7.5 hours of sick pay from his wages. See

Suwanphanu Dep. Ex. 23 (“June 11 Paycheck”). And the June 25 paycheck had two issues: it

removed 7.5 hours of sick pay from his wages, and it paid him for 45 hours of work but did not

pay him the overtime rate for the ﬁve hours of work above 40 hours. See Suwanphanu Dep. Ex.

21 (“June 25 Paycheck”). 1




1
 Suwanphanu admits now, however, that he only worked 37.5 hours for the week reﬂected in the June 25 paycheck
— not 45 hours. Suwanphanu Dep. 158:25–159:14.

                                                      2
          Suwanphanu spoke with his manager, Imani Oliver, as he noticed each error. In total, he

spoke with her at least three times in her oﬃce about the errors, with the latest meeting taking

place on June 30. Defs.’ SMF ¶ 66. Each time they spoke, Oliver told Suwanphanu that she

would take care of the issues. Id. Oliver ﬁxed the extra sick pay Suwanphanu had received on

the May 28 paycheck by deducting 7.5 hours of sick pay from the June 11 paycheck. She took

care of the missing day of regular pay from the June 4 paycheck by writing on it, “He will see an

extra 7.5 Reg Pay Check on 6/25.” Suwanphanu Dep. Ex. 19. Suwanphan did receive this extra

7.5 hours of regular pay on his June 25 paycheck; it was the reason he had over 40 hours of

regular pay listed on that check even though he did not work more than 37.5 hours during that

week. Although Suwanphanu was seemingly compensated correctly after these two ﬁxes, the

hospital does not explain why it deducted another 7.5 hours of sick pay on the June 25 paycheck,

leaving Suwanphanu presumably underpaid by 7.5 hours at the sick pay rate.

          In addition to speaking with his direct manager, Oliver, Suwanphanu spoke with two

others: a director named Rubiela Guzman, and Yvette Torres, the executive assistant to the

hospital’s president. Defs.’ SMF ¶¶ 65, 78. In his meeting with Guzman in late June, Guzman

indicated that she would discuss the issue further with Oliver. Id. ¶ 65. Torres, with whom

Suwanphanu spoke after talking to Guzman, called someone on the phone in Suwanphanu’s

presence and said that she was with an employee complaining about not being paid. Id. ¶ 77, 85.

Suwanphanu heard the person at the other end, whom he believed to be Oliver, say that she

would take care of it. Id. ¶ 85. After Suwanphanu spoke with Guzman and Torres, Oliver

reprimanded him for reporting the errors to the other two women. Suwanphanu Dep. 108:23–

109:11.




                                                 3
       B. �e Transporter Incidents

       Suwanphanu’s job revolved around a TeleTracking system that assigned and recorded

patient transport jobs. Defs.’ SMF ¶ 9. Suwanphanu would receive an assignment via pager, on

which he would input codes indicating acknolwedgment of the job, completion of the job, and

other status updates. Id. ¶ 10. �e hospital indicates that Suwanphanu was responsible for

notifying attendants if a job was incorrect and then waiting for a corrected job to come through

before moving the patient. Id. ¶ 12. He was also responsible for canceling a job if the patient

was to be moved by another staﬀ member — like a nurse or physician — or a non-employee. Id.

¶ 13. Suwanphanu was aware of these rules. Id. ¶ 15.

       During this time, the hospital had a Falsiﬁcation of Records policy that provided that an

employee “who makes a false statement, a misleading omission, enters false information, or

forges any signature in any type of Hospital Center records, . . . , shall be subject to immediate

disciplinary action, up to and including discharge.” Defs.’ SMF ¶ 16. �e hospital maintains that

entering false information into the TeleTracking system falls under the Falsiﬁcation of Records

policy and is grounds for discharge. Id. ¶ 17.

       On June 24, 2015, Suwanphanu was involved in two incidents that led to his termination.

Defs.’ SMF ¶ 19. According to the records of the TeleTracking system, Suwanphanu accepted a

job to transport a patient at 7:53 p.m. Id. He reported to the tracking system that he started the

job at 8:00 p.m. and that he completed it at 8:11 p.m. Id. But, by his own admission, he did not

move the patient himself; rather, the patient’s husband moved the patient. Pl.’s Statement of

Material Facts (“Pl.’s SMF”) ¶ 3, Doc. 54. Suwanphanu claims that he informed a call center of

the change and received approval from the nurse-in-charge. Id.

       �e second incident occurred about twenty minutes later. At 8:31 p.m., Suwanphanu was

assigned a job that he marked as starting at 8:35 p.m. Defs.’ SMF ¶ 24. He marked the job as
                                                 4
completed at 9:00 p.m. after indicating there had been a patient-related delay. Id. �is job

required for him to move a patient from one location on the tenth ﬂoor to the surgery unit, also

on the tenth ﬂoor Id. During this period, a nursing assistant moved the patient from the eighth

ﬂoor to the tenth ﬂoor. Def.’s Responses to Pl.’s SMF ¶ 4, Doc. 58. �e nursing assistant

indicated that she dropped oﬀ the patient at about 8:45 p.m. — ten minutes after Suwanphanu

reported that he started the job. Id. From the tenth ﬂoor, Suwanphanu picked up the patient and

delivered him to the lobby for discharge, rather than to the surgery unit. Id. ¶ 25.

       Soon afterwards, Guzman learned of these incidents and asked Oliver to collect

information. Defs.’ SMF ¶¶ 27, 30. Oliver spoke with the nursing assistant, and she collected

patient-transport logs related to the movement of these two patients. Id. ¶ 30. Guzman contacted

the hospital’s Human Resources Department and convened a fact-ﬁnding conference on July 2,

2015. Id. ¶ 37. Suwanphanu was present at the conference, although the parties dispute

precisely what he said. See id. ¶¶ 37–40; Pl.’s SMF, Responses to Defs.’ ¶¶ 37–40. At the very

least, he admitted that he had not moved the ﬁrst patient after reporting in the TeleTracking

system that he had. Defs.’ SMF ¶ 37. Immediately after the conference, Guzman made the

decision to suspend Suwanphanu and got the approval of Human Resources before telling

Suwanphanu of her decision. Id. ¶ 41; Pl.’s SMF ¶ 6. A week after the fact-ﬁnding conference,

Guzman, in consultation with Human Resources, terminated Suwanphanu for “fail[ure] to

comply with the hospital policy regarding Falsiﬁcation of Hospital Center records.” Defs.’ SMF

¶¶ 44, 45.

       One month later, in August 2015, Suwanphanu’s union ﬁled a formal grievance on his

behalf. Defs.’ SMF ¶ 46. Suwanphanu was present at the grievance hearing. After the hearing

oﬃcer heard from Suwanphanu and considered statements made by the nursing assistant



                                                 5
involved with the second transport job, the hearing oﬃcer denied the grievance. Id. ¶¶ 56, 57.

�e hearing oﬃcer has testiﬁed that she was aware that Suwanphanu had made some complaints

about payroll, but she insisted that her focus in the hearing was on the potential falsiﬁcation of

hospital records. Id. ¶ 54. Suwanphanu and the hearing oﬃcer never discussed the payroll

issues; nor were they brought up during the grievance hearing. Id. ¶ 55.

       Although Suwanphanu asked his union to ﬁle an arbitration claim on his behalf, the union

declined to do so, indicating that it had “made a thorough investigation of [the] grievance and

concluded that it does not warrant arbitration.” Defs.’ SMF ¶ 60. �e union’s Hearing and

Appeals Board agreed, noting that it had “concluded that there is virtually no likelihood of

succeeding at arbitration.” Id. ¶ 61. �e complaint in this case was ﬁled six months later, in

April 2016.

II.    RELEVANT LAW

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the

evidence is such that a reasonable jury could return a verdict for the non-moving party.” Senno v.

Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR Joint

Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it “might

aﬀect the outcome of the suit under the governing law.” Id. (internal quotation marks omitted).

�e party moving for summary judgment is ﬁrst responsible for demonstrating the absence of

any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the

moving party meets its burden, “the nonmoving party must come forward with admissible

evidence suﬃcient to raise a genuine issue of fact for trial in order to avoid summary judgment.”

Saenger v. Monteﬁore Med. Ctr., 706 F. Supp. 2d 494, 504 (S.D.N.Y. 2010) (internal quotation

marks omitted) (citing Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).
                                                  6
       �e FLSA forbids “any person” from “discharg[ing] or in any other manner

discriminat[ing] against any employee because such employee has ﬁled any complaint or

instituted or caused to be instituted any proceeding under or related to this chapter . . . .” 29

U.S.C. § 215(a)(3). “FLSA retaliation claims are subject to the three-step burden-shifting

framework established by McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Mullins v.

City of New York, 626 F.3d 47, 53 (2d Cir. 2010). Under this framework, “[t]he plaintiﬀ has the

initial burden to present a prima facie case of discrimination;” “[t]hen, the defendant has a

burden of production to articulate some legitimate, nondiscriminatory reason for the adverse

action;” and “[f]inally, the plaintiﬀ has the burden of persuasion to prove by a preponderance of

the evidence that the improper reason was the true reason.” Brock v. Casey Truck Sales, Inc., 839

F.2d 872, 876 (2d Cir. 1988) (citations and quotation marks omitted).

       Like FLSA anti-retaliation claims, “[r]etaliation claims brought under . . . NYLL are

generally governed by the same McDonnell Douglas burden-shifting framework as

discrimination claims.” DeLuca v. Sirius XM Radio, Inc., No. 12 Civ. 8239 (CM), 2017 WL

3671038, at *23 (S.D.N.Y. Aug. 7, 2017); see also Kassman v. KPMG LLP, 925 F. Supp. 2d 453,

472 (S.D.N.Y. 2013) (applying the same standard for anti-retaliation claims brought under FLSA

and NYLL); Azeez v. Ramaiah, No. 14 Civ. 5623 (PAE), 2015 WL 1637871, at *8 (S.D.N.Y.

Apr. 9, 2015) (describing FLSA’s anti-retaliation provision and NYLL’s anti-retaliation

provision as “closely analogous”).

III.   DISCUSSION

       Based on a review of the record, Suwanphanu has made a prima facie case that he was

ﬁred out of retaliation for his complaints about not being paid overtime. However, the hospital

has presented a valid reason for his termination and Suwanphanu, after the beneﬁt of discovery,

has failed to create a genuine issue of material fact over whether that reason was pretext.
                                                   7
        A. �e Prima Facie Case

        To make a prima facie case of retaliation under the FLSA, Suwanphanu must show: “(1)

participation in protected activity known to the defendant, like the ﬁling of a FLSA lawsuit; (2)

an employment action disadvantaging the plaintiﬀ; and (3) a causal connection between the

protected activity and the adverse employment action.” Mullins v. City of New York, 626 F.3d 47,

53 (2d Cir. 2010). Suwanphanu attempts to meet this bar by alleging that he was ﬁred about a

week after his last complaint regarding missing regular and overtime pay. �ese allegations, as

supported by the record at summary judgment, are suﬃcient to create a prima facie case of

retaliation.

        Employees enjoy the protections of the FLSA’s anti-retaliation provisions when they

orally complain to an employer in a manner that makes the employees’ invocation of a right

under the statute plain. Greathouse v. JHS Sec. Inc., 784 F.3d 105, 115 (2d Cir. 2015). �e

complaint must have some degree of formality, however. For example, “a grumble in a hallway

about an employer’s payroll practice” is not suﬃcient. Id. Rather, the protection attaches

“where the [employer] has been given fair notice that a grievance has been lodged and does, or

should, reasonably understand the matter as part of its business concerns. Id. (quoting Kasten v.

Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011)).

        Here, Suwanphanu’s multiple complaints to Oliver rise to the level of the formal

complaint envisioned by Greathouse. He spoke with her at least three times regarding the

discrepancies in his paychecks. On June 30, he complained speciﬁcally about not receiving

overtime that he thought he was due. And in early June, he complained about missing a day’s

pay. �is meeting prompted Oliver to take oﬃcial action: she wrote on the June 4 paycheck that

Suwanphanu would see an extra days’ pay on his June 25 paycheck. He indeed received the

extra money at the end of June, although its appearance confused him enough to prompt the
                                                 8
complaints about overtime. Such action shows that Suwanphanu’s employer saw his complaints

“as part of its business concerns.”

        �e circumstances surrounding these conversations further indicate that Suwanphanu’s

concerns about his paycheck surpassed “grumbl[es] in the hallway.” Several of these meetings

took place in Oliver’s oﬃce, and, on at least one occasion, Suwanphanu threatened to go to

Oliver’s superiors. Indeed, he elevated his complaints twice: he went to Guzman, Oliver’s

director, and then, when that bore no fruit, he went to the oﬃce of the hospital’s president.

        �e hospital raises two arguments in response. First, it argues that the “errors” of which

Suwanphanu complained did not amount to violations of the FLSA or the NYLL, and so

complaining of them could not be interpreted to be invoking the anti-retaliation protections of

those laws. Second, it argues that, in any event, Suwanphanu did not explicitly frame his

complaints as violations of the law, and so those complaints do not rise to the level of a protected

activity. Neither argument has merit.

        First of all, the hospital did make a mistake in paying Suwanphanu that was not promptly

ﬁxed. As discussed in part I.A, supra, the hospital deducted 15 hours of sick pay collectively

from his June 11 and June 25 paychecks after paying him only an extra 7.5 hours of sick pay on

the June 4 paycheck. �e hospital has not explained why it deducted a net of 7.5 hours of pay

from Suwanphanu, and it has not indicated that he was ever made whole for this deduction.

Indeed, the hospital has not moved for summary judgment on Suwanphanu’s claims of unpaid

regular wages, suggesting that there is at least an acknowledgement that there is a dispute of

material fact on this issue.

        Second, the FLSA’s anti-retaliation provision is not limited to the protection of ultimately

meritorious complaints; rather, the remedial purpose of the statute protects any employee who



                                                 9
engages in protected activity. See Greathouse, 784 F.3d at 113–14. As the Greathouse court

explained, the purpose of the anti-retaliation provision is to encourage the informal resolution of

employee grievances within a company by giving employees space to air grievances without the

fear of being ﬁred. See id. Limiting these protections only to instances where the employee is

right would place the risk of mistakenly interpreting paychecks on the individual with the most

to lose: the employee.

       For much the same reason, this Court declines to rule in a manner that requires a

complaining employee to explicitly invoke the text of a statute or the specter of illegality in order

to enjoy the anti-retaliation provision’s protection. See also Dunn v. Sederakis, 143 F. Supp. 3d

102, 113 (D. Conn. 2015) (declining to hold that an explicit invocation of statutory rights is

necessary in FLSA anti-retaliation case). If the purpose of the FLSA is to allow employees to

safely approach their employers and complain about missing wages or overtime, then requiring

them to formally invoke a statutory provision or accuse their manager of breaking the law seems

counterproductive. See Greathouse, 784 F.3d at 114.

       Suwanphanu notiﬁed multiple members of management that he was owed regular wages

and overtime, both rights guaranteed under the FLSA and NYLL. See 29 U.S.C. §§ 206(a),

207(a); N.Y. Lab. Law §§ 652. And, at ﬁrst, his eﬀorts succeeded: the hospital attempted to give

him the regular wages he was owed and explain to him why he was not, in fact, owed overtime.

�is sequence of events contains both the “internal complaints” and “informal workplace

grievance procedures” pictured by the Greathouse court. 784 F.3d at 114 (quoting Kasten, 563

U.S. at 14). He engaged in a protected activity.

       With the protected activity being established, the other two elements for a prima facie

case fall neatly into place. Suwanphanu indisputably suﬀered an adverse employment action



                                                   10
when he was terminated. Quinn v. Green Tree Credit Corp., 759 F.3d 759, 769 (2d Cir. 1998).

And there is at least a genuine issue of material fact over whether there is a causal connection

between Suwanphanu’s complaints and his termination since he was ﬁred less than two months

after his ﬁrst complaint and it was the persons to whom he complained, Guzman and Oliver, that

initiated the disciplinary proceedings that led to his discharge. See White v. Dep’t of Corr. Servs.,

814 F. Supp. 2d 374, 389 (S.D.N.Y. 2011) (“A causal connection may be established . . .

indirectly[] by showing that the protected activity was followed closely in time by the adverse

action or by other circumstantial evidence.”); see also Hubbard v. Total Commc’ns, Inc., 347 F.

App’x 679, 681 (2d Cir. 2009) (holding that a reasonable jury could ﬁnd a prima facie case of

causation when four months had elapsed between a protected activity and a termination).

       B. �e Rationale for Suwanphanu’s Termination

       In response to Suwanphanu’s prima facie case of retaliation, the hospital presents a

legitimate rationale for ﬁring Suwanphanu: he falsiﬁed hospital records by indicating he had

completed a transport job when, in fact, he had not. See Roge v. NYP Holdings, Inc., 257 F.3d

164, 169 (2d Cir. 2001) (“[I]t is common sense and entirely lawful for an employer to select for

termination an employee who the employer in good faith believes recently engaged in fraud

relating to the employment.”).

       Sunwanphanu does not argue that this type of termination is illegitimate. Rather he

proceeds to the third step of the McDonnell Douglas framework: proving that this legitimate

basis for ﬁring him is, in fact, pretext (or, more precisely in the context of opposing a motion for

summary judgment, showing that there is a genuine dispute of material fact over whether the

basis was pretext). He advances two arguments: ﬁrst, that it is implausible that the hospital

could have found he falsiﬁed records based on the evidence available; and second, that a

comparison to other employees suggests that Suwanphanu’s behavior did not merit termination.
                                                 11
Each of these arguments attempts to have the Court second-guess the business decisions of the

hospital—something the Court may not do.

            The Basis for the Hospital’s Decision

         Employees who attempt to show pretext by questioning the soundness of their employers’

termination decisions face a high hurdle. �e Second Circuit has been quite clear that courts do

not “sit as a super-personnel department that reexamines an entity’s business decisions.”

Delaney v. Bank of Am. Corp., 766 F.3d 163, 169 (2d Cir. 2014) (internal quotation marks

omitted). Instead, courts must focus their examination of a termination decision on “whether the

articulated purpose [of the decision] is the actual purpose” rather than whether the decision was

“unwise or unreasonable.” DeMarco v. Holy Cross High Sch., 4 F.3d 166, 170–71 (2d Cir.

1993).

         Unfortunately for Suwanphanu, by arguing that the hospital made a poor or uninformed

decision at the July fact-ﬁnding conference and the August grievance hearing, he is asking this

Court to do precisely what the Second Circuit has forbid: focus on the wisdom of the hospital’s

decision. When examining the evidence before the hospital’s fact-ﬁnders, the Court cannot

conclude that the decision was implausible. Speciﬁcally, Suwanphanu admitted to Guzman at

the July 2 fact-ﬁnding conference that he did not move a patient when he recorded in the

TeleTracking that he had. And the hospital had a statement from a nursing assistant indicating

that she had been moving the second patient from the eighth ﬂoor while Suwanphanu’s

TeleTracking entries indicate he was moving the patient from the tenth ﬂoor. �is information

supports the plausible inference that Suwanphanu had falsiﬁed hospital records.

         Suwanphanu’s attempt to rebut this evidence is unavailing. He relitigates his disciplinary

hearings by questioning the credibility of the nursing assistant and by arguing over the proper

interpretation of her testimony. He further points out that others in the hospital have publicly
                                                 12
expressed support for him and that the hospital has shown no reason why a long-time employee

such as he would falsify records. And he notes that Guzman and Oliver seemed to have made up

their minds to terminate Suwanphanu immediately after the fact-ﬁnding conference, before

consulting with Human Resources. But these contentions simply challenge the accuracy and

procedural fairness of the hospital’s decision; the Court may not ﬁnd for the plaintiﬀ on this basis

alone. See Lu v. Chase Inv. Servs. Corp., 412 F. App’x 413, 417 (2d Cir. 2011) (“[T]he

possibility that [the employer’s decision] may have been erroneous does not, without evidence

that it was a pretext for discrimination, satisfy [plaintiﬀ’s] burden under McDonnell Douglas.”);

see also Kalra v. HSBC Bank USA, N.A., 567 F. Supp. 2d 385, 397 (E.D.N.Y. 2008) (holding that

mere disagreement with an employer’s decision, even with evidence that the decision was

wrong, is not suﬃcient to demonstrate pretext) aﬀ’d 360 F. App’x 214 (2d Cir. 2010).

           Comparators to Suwanphanu

       �e plausibility of the hospital’s decision is buttressed by two other patient transporters

who were ﬁred for falsifying records. �e ﬁrst employee accepted a transport job before arriving

at work and never began transporting the patient. Defs.’ SMF, Ex. C at Ex. 14. �e second

employee did not complete a transport job, but marked the job as complete. Defs.’ SMF, Ex. C at

Ex. 15. Both employees were cited for falsifying hospital records and were discharged. Like

these employees, Suwanphanu was charged with not transporting a patient despite reporting that

he had done so, suggesting the hospital’s decision to ﬁre him for falsiﬁcation of hospital records

was not without precedent.

       Suwanphanu’s eﬀorts to negate these comparisons are unsuccessful. He points out that

both individuals terminated had longer disciplinary records than Suwanphanu. �at may be true

— the ﬁrst employee had habitually shown up late to work, and the second employee was

observed to be sleeping on the job. Defs.’ SMF, Ex. C at Exs. 14, 15. But Suwanphanu’s
                                                13
argument amounts to a plea for leniency given his long service at the hospital, the same as his

other arguments on this point. Unfortunately, even if the hospital’s decision were ultimately

“unwise or unreasonable,” the Court may not second-guess its decision on that basis. See

DeMarco v. Holy Cross High Sch., 4 F.3d 166, 170–71 (2d Cir. 1993).

       Suwanphanu’s proﬀered comparators serve him no better. He points to three patient

transporters that did not follow proper TeleTracking procedures but were not suspended or

terminated as a result. �e ﬁrst and second employees transported a patient to the correct

destination but improperly handed the patient oﬀ to a nurse or physician. Pl.’s SMF Exs. A, B.

�e third transporter marked a task as “In Progress” before he arrived at the pickup location, a

violation of procedure. Pl.’s SMF Ex. C. All were given warnings only, and Suwanphanu

contends that these comparisons show that the hospital’s cited rationale for ﬁring him was

implausible.

       Each of these individuals, however, share a crucial distinction from Suwanphanu: they

were not found to have falsiﬁed hospital records. See Pl.’s SMF Exs. A, B, C. Despite his

contentions to the contrary, Suwanphanu’s only proof is a series of hypothetical questions posed

by his attorney during Guzman’s deposition that alleged these employees had falsiﬁed records.

See Guzman Dep. 187–88, 189–90, 194–95. If there were a factual basis for those allegations,

Suwanphanu could have produced them in his moving papers. He did not. �erefore, these case

studies are not helpful to the Court in determining the plausibility of the hospital’s decision to

ﬁre Suwanphanu, and they are not suﬃcient to create a genuine dispute of material fact. See

Ruiz v. Cty. of Rockland, 609 F.3d 486, 494 (2d Cir. 2010) (“�e comparator must be similarly

situated to the plaintiﬀ in all material respects.” (internal quotation and citation removed)).




                                                 14
                                                ***

       Without good comparators and having failed to present evidence that ﬁring Suwanphanu

was anything other than unreasonable or unwise, Suwanphanu fails to carry his burden to show

that the hospital’s decision to ﬁre him due to his falsiﬁcation of hospital records was a pretext.

And because none of the facts contributing to this determination are in genuine dispute, the Court

GRANTS the hospital’s motion for summary judgment as to Suwanphanu’s retaliation claims.

IV.    UNPAID OVERTIME

       �e hospital additionally moves for summary judgment on the unpaid overtime claims.

Suwanphanu admits that he did not work any overtime hours for which he was not paid.

Suwanphanu Dep. 158:25–159:14. �e 45 hours of regular pay on his June 25 paycheck are

accounted for by the 37.5 hours of work he claims he worked and the additional 7.5 hours of

regular pay Oliver indicated he would see after Suwanphanu complained of not being paid for a

day on his June 4 paycheck. Accordingly — and because Suwanphanu does not contest this

count in his moving papers — the Court GRANTS the hospital’s motion as to any claims arising

from allegedly unpaid overtime.

V.     CONCLUSION

       For the foregoing reasons, the Court GRANTS the hospital’s motion for summary

judgment and dismisses Counts I (unpaid overtime under FLSA), III (retaliation under FLSA),

and Count IV (retaliation under NYLL) in their entirety. It also GRANTS the motion for

summary judgment and dismisses Count II to the extent that Suwanphanu seeks unpaid overtime

under the NYLL). All that remains for trial is the allegation that the hospital violated the New

York Labor Law by failing to pay Suwanphanu for normal hours worked. �e parties are ordered




                                                 15
